Opinion issued December
23, 2010 
 











 
 
 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00857-CV
———————————
 
METROPOLITAN CHRISTIAN METHODIST EPISCOPAL CHURCH,
Appellant
 
V.
 
BARNABAS INVESTORS, INC., CECIL BROOKS, JOHN T.
OTTINGER, JR., NICK HOWARD AKA CHARLES HOWARD, FRANK VANN, BRIAN E. WOODS,
BENJAMIN WOODS, M.D., IRIS JOHNSON, SENIOR HOUSING SERVICES, INC., UNIVERSAL
HEALTHCARE INTEGRATED, INC., CORNERSTONE CAPITAL ADVISOR’S INC. AND GEORGE B.
DIXON, JR. AS PERSONAL REPRESENTATIVE OF THE ESTATE OF CECIL BROOKS AND TRUSTEE
OF THE COVENANT FAMILY TRUST U/A/D 12/19/08, Appellees
 

 
On Appeal from the 157th District Court
Harris County,
Texas
Trial Court Cause No. 2008-41574
 

 
MEMORANDUM
OPINION
Appellant has filed an unopposed
motion to dismiss the appeal.  No opinion
has issued.  Accordingly, we grant the
motion and dismiss the appeal.  See Tex.
R. App. P. 42.1(a)(1).




We dismiss all other pending
motions as moot.  We direct the Clerk to
issue the mandate within 10 days of the date of this opinion.  See
Tex. R. App. P. 18.1.
PER
CURIAM
Panel consists of Justices Jennings, Alcala, and Sharp.